Title: To George Washington from Edward Savage, 17 June 1799
From: Savage, Edward
To: Washington, George



Sir
Philadelphia June 17 1799

The print I promist to Send Mrs Washington was ready Last March I have Been So unlucky as to Miss Every oppertunity Since; till the present one; it is Shipt on board the Schooner Tryal Capt. Hand Master, Not being acquainted with any one in Alexandra I Directed the Cas to the Care of the Customhouse.
This Last winter I Discovered the Method of Engraving with Acquafortis, in order to proove my Experement I Executed two prints which is my first Specimen in that Stile of Engraving, one is the Chace the other the action of the Constellation with the L’Insurgent, I have put two of those prints into the Case for you to See that Method of working on Copper. I intend as Soone as time will permit, to Execute a Set of Large prints of the Most Striking and Beautifull Views in America, in that Stile of Engraving, as it is Best Calculated for Landskips: and a very Expeditious Method of working.
I hope Yourself and Mrs Washington will Excuse the Delay of the print it woud have been Sent Last Summer if the Sickness Had not Dreven me out of the City before I had time to print any in Colours. I am Sir your Much Oblidg’d Humble Sert

Edward Savage


Please to present my Most Respectfull Compliments to Mrs Washington & Family.

